O'Neill v O'Neill (2019 NY Slip Op 05932)





O'Neill v O'Neill


2019 NY Slip Op 05932


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


701 CA 18-00550

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-APPELLANT-RESPONDENT,
vROSE R. O'NEILL, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA, JAMES P. RENDA, BUFFALO, FOR PLAINTIFF-APPELLANT-RESPONDENT.
SCHOEMAN UPDIKE KAUFMAN & GERBER LLP, NEW YORK CITY (BETH L. KAUFMAN OF COUNSEL), AND KENNEY SHELTON LIPTAK & NOWAK LLP, BUFFALO, FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.) entered January 9, 2018. The order, among other things, granted defendant maintenance arrears and attorneys' fees. 
It is hereby ORDERED that said appeal is unanimously dismissed, the cross appeal is dismissed insofar as it concerns plaintiff's motion to change the beneficiary on the subject life insurance policy and the denial of relief pursuant to CPLR 5019 (a), and the order is modified on the law by granting that part of defendant's application seeking to recover medical expenses in the amount of $5,412.01, plus 9% interest commencing August 1, 2016, and as modified the order is affirmed without costs.
Same memorandum as in O'Neill v O'Neill ([appeal No. 4] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court